16973DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "local area" in claim 1 is a relative term which renders the claim indefinite.  The term "local area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "local area" in claim 11 is a relative term which renders the claim indefinite.  The term "local area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysinski et al (“Krysinski”) (US 6607161 B1).
For claim 1, Krysinski discloses an apparatus (Figs. 4-5), comprising: a chine (13’) rotatably coupled to a nacelle (Fig. 5, curved double arrow shows rotation, Fig. 4, nacelle 6), the chine rotatable relative to the nacelle about an axis of rotation (axis Y-Y), the axis of rotation substantially perpendicular to a local area of an outer surface of the nacelle (Fig. 4, Y-Y is substantially perpendicular to part of nacelle 6 where chine is attached).
For claim 2, Krysinski discloses the apparatus of claim 1, wherein the chine is rotatable about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Fig. 4, 13’ is in neutral position and oriented along nacelle).
For claim 3, Krysinski discloses the apparatus of claim 2, wherein the chine is rotatable about the axis of rotation between an upward-pitched position and a downward-pitched position (Col 12, lines 12-14, “back and forth rotations of the elevon 13' about its axis of articulation Y--Y in the direction of the curved double-headed arrow at the front of this elevon 13' in FIG. 5”).
For claim 4, Krysinski discloses the apparatus of claim 3, wherein the neutral position is between the upward- pitched position and the downward-pitched position (Fig. 5, neutral position shown, double arrows represent that from this position chine can be pitched up or down).
For claim 5, Krysinski discloses the apparatus of claim 4, wherein a position of a leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (Fig. 5, upward rotation about axis Y-Y would orient leading of chine upward relative to neutral position).
For claim 6, Krysinski discloses the apparatus of claim 4, wherein a position of a leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (Fig. 5, downward rotation about axis Y-Y would orient leading edge of chine downward relative to neutral position).
For claim 7, Krysinski discloses the apparatus of claim 3, wherein the chine is configured to: generate a first vortex when the chine is in the neutral position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position, a vortex would be generated), and generate a second vortex when the chine is in the upward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position, a vortex would be generated), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 8, Krysinski discloses the apparatus of claim 7, wherein the chine is configured to: generate a third vortex when the chine is in the downward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position, a vortex would be generated), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 9, Krysinski discloses the apparatus of claim 1, further comprising: an actuation mechanism (excitation ram 20) operatively coupled to the chine (Fig. 5), the actuation mechanism configured to rotate the chine about the axis of rotation (Col 12, lines 14-15, “Thus, the turn angle of the outboard elevon 13' driven by the computer 18 and the ram 20”); and a controller (computer 18) operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (Col 1, lines 66-67, “The computer 18 drives an excitation ram 20”).
For claim 10, Krysinski discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism (Col 1, lines 66-67, “The computer 18 drives an excitation ram 20”) to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Col 11, lines 62-64, “driven by a computer 18 receiving at 19 signals from accelerometers, gyrometers and load sensors”, which are associated with an attitude of an aircraft), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 11, Krysinski discloses a method, comprising: rotating a chine (13’) rotatably coupled to a nacelle (Fig. 5, curved double arrow shows rotation, Fig. 4, nacelle 6), the chine rotatable relative to the nacelle about an axis of rotation (axis Y-Y), the axis of rotation substantially perpendicular to a local area of an outer surface of the nacelle (Fig. 4, Y-Y is substantially perpendicular to part of nacelle 6 where chine is attached).
For claim 12, Krysinski discloses the method of claim 11, wherein rotating the chine includes rotating the chine about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Fig. 4, 13’ is in neutral position and oriented along nacelle).
For claim 13, Krysinski discloses the method of claim 12, wherein rotating the chine includes rotating the chine about the axis of rotation between an upward-pitched position and a downward-pitched position (Col 12, lines 12-14, “back and forth rotations of the elevon 13' about its axis of articulation Y--Y in the direction of the curved double-headed arrow at the front of this elevon 13' in FIG. 5”).
For claim 14, Krysinski discloses the method of claim 13, wherein the neutral position is between the upward- pitched position and the downward-pitched position (Fig. 5, neutral position shown, double arrows represent that from this position chine can be pitched up or down).
For claim 15, Krysinski discloses the method of claim 14, wherein a position of a leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (Fig. 5, upward rotation about axis Y-Y would orient leading of chine upward relative to neutral position).
For claim 16, Krysinski discloses the method of claim 14, wherein a position of a leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (Fig. 5, downward rotation about axis Y-Y would orient leading edge of chine downward relative to neutral position).
For claim 17, Krysinski discloses the method of claim 13, further comprising: generating a first vortex via the chine when the chine is in the neutral position (operating the aircraft in “airplane mode” would cause the chine to generate a vortex under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position); and generating a second vortex via the chine when the chine is in the upward-pitched position (operating the aircraft in “airplane mode” would cause the chine to generate a vortex under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 18, Krysinski discloses the method of claim 17, further comprising: generating a third vortex via the chine when the chine is in the downward-pitched position (operating the aircraft in “airplane mode” would cause the chine to generate a vortex under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 19, Krysinski discloses the method of claim 11, further comprising: controlling an actuation mechanism (excitation ram 20) via a controller (computer 18) operatively coupled to the actuation mechanism (Col 1, lines 66-67, “The computer 18 drives an excitation ram 20”), the actuation mechanism operatively coupled to the chine (Fig. 5), the actuation mechanism configured to rotate the chine about the axis of rotation (Col 12, lines 14-15, “Thus, the turn angle of the outboard elevon 13' driven by the computer 18 and the ram 20”).
For claim 20, Krysinski discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism (Col 1, lines 66-67, “The computer 18 drives an excitation ram 20”), via the controller, to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Col 11, lines 62-64, “driven by a computer 18 receiving at 19 signals from accelerometers, gyrometers and load sensors”, which are associated with an attitude of an aircraft), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Wing Extension Control Surface by Collins et al (US 20110315827 A1) relates to a rotatable control surface mounted on a nacelle.
VORTEX GENERATORS RESPONSIVE TO AMBIENT CONDITIONS by Bordoley et al (US 20160083083 A1) relates to a vortex generating chine that rotates in its entirety.
VORTEX GENERATOR ARRANGEMENT FOR AN AIRCRAFT by Stefes et al (US 20170152025 A1) relates to a vortex generating chine that rotates in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642